NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except
          in the limited circumstances allowed under Rule 23(e)(1).

                                       2022 IL App (3d) 210152-U

                                  Order filed July 1, 2022
     ____________________________________________________________________________

                                                  IN THE

                                  APPELLATE COURT OF ILLINOIS

                                            THIRD DISTRICT

                                                   2022

     PEORIA ICE CREAM COMPANY,                        )       Appeal from the Circuit Court
                                                      )       of the 10th Judicial Circuit,
           Plaintiff-Appellant,                       )       Peoria County, Illinois.
                                                      )
           v.                                         )
                                                      )
     EDMUND A. ZOSKY and IDEAL TROY                   )       Appeal No. 3-21-0152
     COMPANY, an Illinois corporation,                )       Circuit No. 17-L-138
                                                      )
           Defendants                                 )
                                                      )
     (Edmund A. Zosky,                                )       Honorable
                                                      )       Michael D. Risinger,
           Defendant- Appellee).                      )       Judge, Presiding.

     ____________________________________________________________________________

           JUSTICE LYTTON delivered the judgment of the court.
           Presiding Justice O’Brien concurred in the judgment.
           Justice Holdridge dissented.
     ____________________________________________________________________________

                                                ORDER

¶1         Held: (1) Trial court properly denied plaintiff’s motion for judgment n.o.v. where jury
                 instruction applying discovery rule to plaintiff’s trespass claim accurately stated the
                 law and did not mislead the jury;
                 (2) Trial court did not abuse its discretion in admitted expert testimony regarding
                 diminution in value of plaintiff’s property;
                    (3) Trial court’s admission of witness’s testimony regarding his wife was harmless
                    error; and
                    (4) New trial is not warranted where jury’s verdict was not contrary to the manifest
                    weight of the evidence.

¶2          Plaintiff, Peoria Ice Cream Company (PIC), filed a tort liability suit against defendant,

     Edmond Zosky, alleging trespass and negligence for failing to remove and remediate

     environmental contaminates from its property. A jury returned a verdict in Zosky’s favor on both

     claims. On appeal, PIC argues that the trial court erred in denying its motion for judgment

     notwithstanding the verdict (judgment n.o.v.) or a new trial on claim of trespass based on an

     improper jury instruction regarding the statute of limitations. Alternatively, PIC claims that: (1)

     the trial court abused its discretion in allowing Zosky’s expert to testify regarding diminution in

     property value; (2) the trial court erred in allowing defense counsel to elicit irrelevant and

     prejudicial witness testimony; and (3) a new trial is warranted on the issue of damages because the

     jury’s verdict was against the manifest weight of the evidence. We affirm.

¶3                                          I. BACKGROUND

¶4          PIC owns and operates a Dairy Queen restaurant in Peoria on property it purchased in 2014

     (PIC property). Zosky owns property to the north of the PIC property, which includes a shopping

     center (Zosky property). The prior owner of the shopping center property, Ideal Troy Company

     (ITC), operated a dry cleaning business on the property from the 1950’s to the mid-1970’s. It is

     undisputed that ITC released hazardous chemicals during its operation that eventually migrated

     onto the PIC property.

¶5          In 2015, PIC hired ELM Energy, an environmental consulting firm, to inspect and test the

     PIC property as part of a Small Business Association (SBA) loan. ELM’s inspection led to the

     discovery of chlorinated solvents and other volatile organic compounds in the subsoil in the

     northeast corner of the PIC property. Both parties agree that these environmental contaminants

                                                     2
     originated from ITC’s operation of the dry cleaning business and required remediation under

     Illinois Environmental Protection Agency (IEPA) regulations.

¶6          In April 2016, PIC, Zosky, and ITC entered into an agreement to voluntarily address the

     contamination. According to its terms, ITC and Zosky agreed to conduct remediation activities for

     the purpose of securing “a ‘focused’ No Further Remediation (NFR) letter (or letters) issued by

     the IEPA which confirms that *** no further remedial activities are necessary to prevent an

     unreasonable risk to human health and/or the environment caused by or arising from the

     [contaminants] identified beneath either Property.” ITC and Zosky also agreed that they would

     submit the applications for both properties and retain an environmental consultant to complete the

     application process at their “sole cost and expense.” The agreement specifically stated that PIC

     was not responsible for the expense of obtaining the NFR letters.

¶7          ITC submitted an SRP application to the IEPA on May 19, 2016. Zosky and ITC then hired

     an environmental consulting firm, Terracon, to develop a remediation plan for both properties in

     accordance with IEPA guidelines.

¶8          On May 19, 2017, PIC filed a complaint against Zosky and ITC, claiming that they failed

     to remediate the mitigation of environmental contaminants and seeking monetary damages for

     diminution in the value of its property and the cost of remediation. PIC’s amended complaint

     contained four counts. Counts I and II alleged trespass and negligence against ITC. ITC filed for

     bankruptcy shortly after PIC filed its amended complaint; it successfully moved for dismissal of

     the counts against it. Counts III and IV alleged trespass and negligence against Zosky. Count III

     alleged that the continuous act of the contaminants migrating onto the PIC’s property and Zosky’s

     failure to remove the contaminants from the PIC property resulted in trespass and caused the value

     of the property to diminish. Count IV alleged that Zosky had a legal duty to remove the


                                                     3
       contaminants from the PIC property and that he was negligent for failing to take adequate measures

       to remediate the contamination.

¶9            The IEPA issued an NFR letter for the PIC property on August 7, 2017, and another NFR

       letter for the Zosky property on August 25, 2017. The letters indicated that the properties had been

       “successfully investigated and/or remediated as required by law so that no further remedial

       activities are necessary to prevent an unreasonable risk to human health and/or the environment

       cause by or arising from the COC’s identified beneath either property.”

¶ 10          Prior to trial, PIC filed a motion in limine to bar the testimony of certified appraiser Paul

       Knight, challenging his testimony as to the impact of the environmental contaminants on the

       marketability of its property. PIC argued that Knight’s testimony should be barred because he

       never appraised the property or reached any conclusion as to its value and he offered no factual

       basis for his conclusion that the PIC property suffered no diminution of value as a result of the

       presence of the contaminants. The trial court denied PIC’s motion.

¶ 11          At trial, the following stipulated facts were read to the jury: (1) PIC has been the owner of

       the real property located at 4202 North Sheridan Road in Peoria since 2014; (2) Zosky has owned

       the shopping center property since 1977; (3) prior to Zosky’s ownership of the Zosky property,

       ITC owned and operated a dry cleaning facility on the property; (4) ITC ceased operating a dry

       cleaning facility on the premises in the mid-1970’s and sold the property to Zosky in 1977; (5)

       when Zosky purchased the property, ITC became a tenant and operated a customer drop-off/pick-

       up location on the property for apparel that it cleaned at another location; and (6) ITC has not used

       dry cleaning chemicals at the Zosky property location since Zosky purchased the property. The

       parties also stipulated that: (1) the environmental contaminants in the subsoil of the PIC property

       originated on the Zosky property as a result of ITC’s release of environmental contaminants; (2)


                                                        4
       at some point, the environmental contaminants released by ITC on the Zosky property began

       migrating onto the PIC property; and (3) the NFR letters issued by the IEPA were consistent with

       the parties’ expectations when they entered into the April 2016 agreement.

¶ 12          Kurtis Freidag, the president of PIC, testified that the company operated a Dairy Queen

       restaurant on the PIC property since 1996. Freidag described the location of the property by

       referencing plaintiff’s exhibit No. 1, a picture showing Lake Avenue and Sheridan Road. In the

       picture, an “Ideal Troy Cleaning” sign and a “Dairy Queen” sign are visible next to each other.

       Freidag testified that PIC leased the Sheridan Road Dairy Queen from 1996 to 2014 and purchased

       the property in 2014. At the time of purchase, Freidag was the president of the company. He was

       aware that ITC operated a drop-off/pick-up location for its dry cleaning business next door. He

       had no idea how long ITC had been operating its business at that location. He did not know that

       ITC operated a dry cleaning business on the Zosky property for 50 years.

¶ 13          Freidag testified that PIC demolished the old Dairy Queen building in the fall of 2014 and

       constructed a new restaurant that opened in the spring of 2015. He learned that the property was

       contaminated when PIC applied for an SBA loan after the new construction had been completed.

       During the application process, the bank raised questions about the neighboring dry cleaning

       business. Testing revealed hazardous chemicals around the area of the garbage dumpster. PIC hired

       ELM to obtain an NFR letter from the IEPA and secure SBA financing. Freidag further testified

       that it took PIC two years to obtain an NFR letter. He identified plaintiff’s group exhibit No. 3,

       which contained the bills and invoices from ELM. The invoices, dated August 2015 through

       September 2017, totaled $5,718.75.

¶ 14          On cross-examination, Freidag stated that he started working for PIC in 2009 and became

       the president of the company in 2010. He was aware that ITC had a drop-off/pick-up location next


                                                       5
       to the PIC property but did not know how long it had been there. Freidag identified Michael Kepple

       as the chief executive officer of the company, and Kepple’s wife, Linda, as the secretary. He

       described Kepple as a sophisticated businessman who has been involved in commercial businesses

       for years. The bank that was handling the SBA loan for the PIC property required PIC to contact

       ELM before approving the loan. Freidag admitted that he supervised a new construction project

       for PIC at Grand Prairie four years earlier but noted that it did not involve an environmental

       contamination situation.

¶ 15          Kepple is the founder of PIC. He confirmed that the company began leasing the PIC

       property in 1996 and that he learned about the contamination after purchasing it in 2014. On cross-

       examination, Kepple testified he moved to Peoria in 1967, while attending Bradley University.

       From 1967 to 1996, he and his wife lived in Peoria. They moved to Dunlap in 1996. At that time,

       PIC owned the Dairy Queen on Farmington Road and leased Dairy Queen properties on Sheridan

       Road and Gale. PIC has been operating the Dairy Queen on the PIC property for 25 years. In 1996,

       he had some involvement in the operations of the Sheridan Road Dairy Queen. Kepple testified

       that he was unaware that ITC operated a dry cleaning business on the neighboring property.

¶ 16          In 2014, Kepple spoke with his attorney about the possibility of purchasing the PIC

       property. Zosky had already entered into a purchase agreement with the previous owners. Kepple

       paid the previous owners $25,000 and Zosky $25,000 to execute a release to sell the property to

       PIC. PIC paid $225,000 to purchase the property. Kepple immediately demolished the building on

       the site and constructed a new Dairy Queen restaurant for $1.2 million.

¶ 17          Kepple testified that Zosky and ITC agreed to hire an engineering firm and have that firm

       obtain NFR letters for both the PIC property and the Zosky property. The engineering firm




                                                       6
       successfully obtained the letters, and PIC secured the SBA loan. ELM reviewed all of the work

       submitted by Terracon and never indicated that the remediation was unsatisfactory.

¶ 18          Kepple’s wife, Linda, is a PIC officer and co-owner of the PIC property. She has no

       knowledge of the financial aspect of the business. She grew up in Peoria and has lived in Peoria

       since 1953. Kepple acknowledged that Linda owns the Keller Williams building in Peoria, along

       with several other properties, and that her father is Jack Pearl. He stated that he did not know if

       she was aware that ITC operated a dry cleaning business at the Sheridan Road location. Kepple

       then testified, over counsel’s objection, that Linda had no experience with environmental

       remediation. Specifically, counsel asked if she had any experience with Phase 1 environmental

       remediation in purchasing commercial property. Kepple responded, “Not to my knowledge. She’s

       not a commercial real estate agent, and, not to my knowledge.”

¶ 19          Zosky testified that he purchased the neighboring property in 1977. At that time, no one

       was operating a dry cleaning business on the property. He did not know that ITC operated a dry

       cleaning facility on the property prior to 1977. Shortly after he purchased the Zosky property, he

       entered into a lease agreement with ITC to operate a drop-off and pick-up service at that location.

       He discovered that there were hazardous chemicals on his property that migrated to the PIC

       property in 2015 after ELM tested the site.

¶ 20          Craig Gocker, an environmental consultant with Ramboll USA, testified that the PIC

       property is contaminated with tetrachloroethylene, which is commonly referred to as “PERC.”

       PERC was used for years in the dry cleaning business to remove dirt and oil from clothing. It

       degrades slowly over a “very long period of time” into a highly toxic chemical called vinyl

       chloride. Vinyl chloride was found on the PIC property in very low limits. Although active

       remediation could have been performed, no active methods were used to remove the chemicals on


                                                       7
       either the PIC property or the Zosky property. On cross-examination, Gocker admitted that the

       IEPA was satisfied with the work performed on both properties and that the remediation barrier

       on the PIC property was approved by the IEPA. He admitted that it was rare for the IEPA to reopen

       an NFR letter.

¶ 21          Commercial appraiser Brad Glassey submitted an appraisal report and testified on PIC’s

       behalf as to the impact the contamination had on the value of its property. Glassey’s report applied

       the Detrimental Conditions Model (DCM) and appraised the value of the PIC property slightly

       below market value. He stated that an NFR letter has conditions and therefore presents additional

       risks to the property owner. He explained that a “stigma” from an environmental contamination is

       the negative effect on the value of the property even after property has been remediated. Glassey

       testified that since the IEPA can reopen remediation matters, property with an NFR letter suffers

       from a stigma that impacts the property’s marketability. In this case, he believed that a stigma

       would apply because the contaminated area was in the corner of the concrete parking lot under a

       dumpster, which is an area that deteriorates more quickly due to the weight of the garbage trucks.

       The stigma deduction he assessed to the PIC property was a “measurable but small impact.” Using

       the DCM, Glassey concluded that the contamination on the PIC property reduced the value of the

       property by approximately 5%, or between $50,000 and $75,000. On cross-examination, he

       acknowledged that he had not applied the DCM to any other commercial property he appraised.

       He used the model because he was unable to find a comparable property with an NFR letter to

       conduct a comparison-based appraisal.

¶ 22          In response, Zosky tendered a report written by Knight, evaluating Glassey’s appraisal and

       assessing the impact of NFR letters on the value of commercial property in the Peoria area. Knight

       disagreed with Glassey’s claim that the NFR letter in this case had a negative impact on the value


                                                        8
       of the PIC property. Knight asserted that, based on his experience as an appraiser of commercial

       property, there was “no independent support that the stigma effect exists in the Greater Peoria

       commercial market.” He concluded that there is “evidence that properties recently completing the

       remediation process have marketability, with no apparent diminution in value.” He also reported

       no knowledge of any negative repercussions regarding the sale price of commercial property with

       an underlying NFR letter. Knight stated that he did not find any independent support for Glassey’s

       claim that a stigma effect applied to commercial property in the Peoria area.

¶ 23          Knight also testified as an opinion witness at trial. He stated that in preparation for this case

       he reviewed 71 properties in Peoria County for which NFR letters had been issued between 1999

       and 2019 and found no evidence of a stigma effect on commercial property. He did not agree with

       the methodology Glassey used to estimate the value of the stigma in this case. Knight testified that

       his research failed to support the existence of a negative stigma based on an NFR letter. He

       appraises commercial properties with an NFR letter three to six times a year, inside and outside

       the Peoria area, and has not witnessed any evidence of a stigma effect. On cross-examination,

       Knight admitted that he did not conduct appraisals of any of the 71 properties he reviewed. His

       opinion of no stigma effect was based on his knowledge of the commercial real estate market in

       the Peoria area.

¶ 24          Prior to deliberations, several instructions were submitted to the jury. Plaintiff’s instruction

       No. 6 included statute of limitations language. Over PIC’s objection, the trial court gave the

       following modified version of that instruction:

                  “In this case defendant has asserted, and has the burden of proving, that the

              Plaintiff is barred from bringing his claim for trespass because he failed to file the

              lawsuit within the statute of limitations.


                                                           9
                  Regarding the statute of limitations, the defendant contends that the plaintiff’s

              lawsuit was not filed within the time set by law. To succeed on this defense, the

              defendant must prove that [ITC] stopped dumping contaminants on the defendant’s

              property by at least May 18, 2012. However, if the plaintiff proves that it did not

              know and did not have reason to know of [ITC’s] dumping on the contaminants on

              the defendant’s Property on or before May 18, 2012, then the plaintiff’s claim for

              trespass is deemed to be timely filed.”

¶ 25          The jury returned a verdict in favor of Zosky on both counts. It also answered five special

       interrogatories as follows:

              “1. Was it impossible to remove the environmental contaminants from the plaintiff’s

              property? NO

              2. Did the defendant’s failure to remove the environmental contaminants from the

              plaintiff’s property cause the plaintiff to sustain damages? NO

              3. Did the plaintiff know on or before May 19, 2012[,] that the plaintiff’s property

              was contaminated with environmental contaminants? NO

              4. Should the plaintiff have reasonably known on or before May 19, 2012[,] that the

              plaintiff’s property was contaminated with environmental contaminants? YES

              5. Did the plaintiff prove that the value of its property has been diminished as a result

              of the defendant’s failure to remove environmental contaminants from the plaintiff’s

              property? NO”

¶ 26          PIC filed a posttrial motion for judgment n.o.v. on the issue of liability for count III, arguing

       that the trespass claim was not subject to the statute of limitations and the modified jury instruction

       was inappropriate. In the alternative, PIC asked for a new trial on both counts, claiming that the

                                                         10
       jury’s verdict was contrary to the manifest weight of the evidence. The trial court denied the

       motion.

¶ 27                                             II. ANALYSIS

¶ 28                                           A. Judgment N.O.V.

¶ 29           PIC claims that the trial court erred in denying its motion for judgment n.o.v. as to count

       III because the jury instruction regarding the statute of limitations was a “clear misstatement of

       the law.” PIC argues that because count III alleges trespass based on Zosky’s failure to remove the

       environmental contaminants from its property, reference to ITC’s dumping in the instruction

       resulted in serious prejudice and entitles it to judgment n.o.v. or, alternatively, a new trial as to

       liability on count III.

¶ 30           Judgment n.o.v. is only warranted in those limited cases when “ ‘all of the evidence, when

       viewed in its aspect most favorable to the opponent, so overwhelmingly favors [a] movant that no

       contrary verdict based on that evidence could ever stand.’ ” York v. Rush-Presbyterian-St. Luke's

       Medical Center, 222 Ill. 2d 147, 178 (2006) (quoting Pedrick v. Peoria & Eastern R.R. Co., 37 Ill.

       2d 494, 510 (1967)). The standard is a high one, and judgment n.o.v. is inappropriate if reasonable

       minds might differ as to inferences or conclusions to be drawn from the facts presented at trial.

       Pasquale v. Speed Products Engineering, 166 Ill. 2d 337, 351 (1995). Our standard of review is

       de novo. York, 222 Ill. 2d at 178.

¶ 31           In contrast, on a motion for a new trial, the trial court will weigh the evidence and order a

       new trial if the verdict is contrary to the manifest weight of the evidence. Maple v. Gustafson, 151

       Ill. 2d 445, 454 (1992). A verdict is against the manifest weight of the evidence only where the

       opposite result is clearly evident or where the jury’s findings are “unreasonable, arbitrary and not

       based upon any of the evidence.” Id. This court will not reverse the trial court's ruling on a motion


                                                        11
       for a new trial unless it is affirmatively shown that the trial court abused its discretion. Id. at 455.

       When reviewing a trial court’s decision on a motion for a new trial, the reviewing court should

       remember the trial court had the opportunity to personally observe witness testimony. Id. at 456.

¶ 32           The decision to grant or deny a jury instruction is generally within the discretion of the trial

       court. Hobart v. Shin, 185 Ill. 2d 283, 294 (1998). “The standard for determining an abuse of

       discretion is whether, taken as a whole, the instructions are sufficiently clear so as not to mislead

       and whether they fairly and correctly state the law.” Dillon v. Evanston Hospital, 199 Ill. 2d 483,

       505 (2002). However, when the question is how accurately the applicable law was conveyed, the

       issue is a matter of law, and our review is de novo. Studt v. Sherman Health Systems, 2011 IL

       108182, ¶ 13. “A reviewing court ordinarily will not reverse a trial court for giving faulty

       instructions unless they clearly misled the jury and resulted in prejudice to the appellant.” Schultz

       v. Northeast Illinois Regional Commuter R.R. Corp, 201 Ill. 2d 260, 274 (2002).

¶ 33           To prevail on a trespass claim, a plaintiff must plead and prove negligent or intentional

       conduct by the defendant, which has resulted in an intrusion on the plaintiff’s property. Porter v.

       Urbana-Champaign Sanitary District, 237 Ill. App. 3d 296, 303 (1992) (citing Dial v. City of

       O’Fallon, 81 Ill. 2d 548, 556-57 (1980)). Section 161(2) of the Restatement (Second) of Torts

       provides:

                   “A trespass may be committed by the continued presence on the land of a

               structure, chattel, or other thing which the actor’s predecessor in legal interest

               therein has tortuously placed there, if the actor, having acquired his legal interest in

               the thing with knowledge of such tortious conduct or having thereafter learned of

               it, fails to remove the thing.” Restatement (Second) of Torts § 161(2) (1965).




                                                         12
       If a trespass is continuing, any person in possession of land at any time during its continuance may

       maintain a cause of action. Rosenthal v. City of Crystal Lake, 171 Ill. App. 3d 428, 435-36 (1988).

¶ 34          A continuing tort “is occasioned by continuing unlawful acts and conduct, not by continual

       ill effects from an initial violation.” Feltmeier v. Feltmeier, 207 Ill. 2d 263, 278-79 (2003); Hyon

       Waste Management Services, Inc. v. City of Chicago, 214 Ill. App. 3d 757, 763 (1991). “[M]erely

       owning a piece of contaminated land is not alone enough, since such ‘conduct’ does not cause the

       nuisance or trespass—the alleged injuries would occur whether or not [d]efendants owned the

       [s]ite.” Village of DePue v. Viacom International, Inc., 713 F. Supp. 2d 774, 778 (C.D. Ill. 2010).

       Moreover, simply pointing to the migration of hazardous substances is not enough. Village of

       DePue v. Viacom International, Inc., 632 F. Supp. 2d 854, 865 (C.D. Ill. 2009) (migration of

       hazardous substances did not amount to negligent or intentional conduct by the defendant;

       allegation was insufficient to state a claim for trespass because it did not allege tortious conduct

       by the defendant); see also Powell v. City of Danville, 253 Ill. App. 3d 667, 669 (1993) (final

       tortious act for purpose of trespass claim was when last toxic dump took place; while the effects

       may be continuing due to leaching, the tortious act ceased years earlier).

¶ 35          Here, PIC argues that the continuing tort doctrine applies based on Zosky’s failure to

       remove the environmental contamination from the PIC property. We disagree. In cases where the

       tortious activity ceased at a certain date, courts do not apply the continuing tort doctrine because

       to do so would “confuse the concept of continuing tort with that of continuing injury.” Powell, 253

       Ill. App. 3d at 667. Contrary to PIC’s argument, Zosky’s failure to remove the contamination is

       not the continuing tort in this case; the tortious activity is the release of hazardous chemicals by

       ITC.




                                                       13
¶ 36             Prior to trial, the parties stipulated that the environmental contaminants found on the PIC

       property originated from the Zosky property as a result of ITC’s release of hazardous chemicals.

       The uncontested evidence at trial demonstrated that ITC stopped using and releasing hazardous

       chemicals on the Zosky property prior to 1977. Thus, the final tortious act for purposes of PIC’s

       trespass claim occurred in the 1970’s. PIC did not file its claim until May 19, 2017. The statute of

       limitations therefore bars PIC claim unless it can establish that the discovery rule applies.

¶ 37             The discovery rule delays commencement of the statute of limitations and starts it at the

       point when the plaintiff becomes possessed of sufficient information concerning the injury and its

       cause so that a reasonable person would be put on notice to determine whether actionable conduct

       was involved. Knox College v. Celotex Corp., 88 Ill. 2d 407, 415-16 (1981). Under the discovery

       rule, the statute starts to run when a plaintiff knows or reasonably should know of an injury and

       knows or reasonably should know that it was wrongfully caused. Id. at 415. When a plaintiff uses

       the discovery rule to postpone the start of the statute of limitations, the burden is on the plaintiff

       to prove the date of discovery. Hermitage Corp. v. Contractors Adjustment Co., 166 Ill. 2d 72, 85

       (1995).

¶ 38             In this case, it was PIC’s burden to establish that it neither knew nor should have known

       that the dry cleaning facility released hazardous chemicals that migrated onto its property on or

       before May 18, 2012, to avoid application of the statute of limitations. The language utilized in

       the jury instruction did not deviate from that legal standard. The trial court’s modified instruction

       clearly stated the legal principle that PIC was required to show that it did not know or should not

       have known the ITC released environmental contaminants that migrated onto its property more

       than five years from the filing date of the complaint. It accurately stated the law and did not mislead

       the jury.


                                                         14
¶ 39          Moreover, the jury’s ultimate ruling in favor of Zosky on count III was based on the totality

       of the evidence presented at trial. Freidag and Kepple both testified that PIC had been operating a

       Dairy Queen on property adjacent to a dry cleaning business for more than 20 years, and pictures

       showed the Dairy Queen sign and the Ideal Troy sign next to each other, clearly visible from

       Sheridan Road. Freidag stated that he had been the president of the company, overseeing daily

       operations, since 2010. Kepple testified that he moved to Peoria in 1967 and had lived in the Peoria

       area since that time. Further, he stated that he formed PIC in 1994 and began leasing the PIC

       property and other Dairy Queen properties in 1996. Kepple also stated that he owned several

       commercial properties and operated two other businesses in Peoria. Freidag even described Kepple

       to the jury as a sophisticated businessman. Testimony further established that PERC was widely

       used in the dry cleaning industry and was an extremely hazardous environmental contaminant.

       From this evidence, the jury could have reasonably inferred that, based on Kepple commercial real

       estate knowledge and the proximity of the PIC property to the dry cleaning facility, PIC knew or

       should have known that the property was contaminated with hazardous chemicals

¶ 40          Viewing the facts in the light most favorable to Zosky, we cannot conclude that the

       evidence so overwhelmingly favors PIC that no contrary verdict based on that evidence could ever

       stand. See York, 222 Ill. 2d at 178. There was sufficient evidence to support the jury’s finding and

       the trial court did not err in denying PIC’s motion for judgment n.o.v. We also agree with the trial

       court’s determination that the jury’s finding that PIC should have known that its property was

       contaminated prior to May 19, 2012, was not against the manifest weight of the evidence. The trial

       court did not abuse its discretion in denying PIC’s motion for a new trial as to the issue of liability

       on count III.

¶ 41                                   B. Trial Court’s Evidentiary Rulings


                                                         15
                                            1. Knight’s Opinion Testimony

¶ 42           PIC claims that the trial court abused its discretion in admitting Knight’s opinion testimony

       because his assessment of the PIC property was not based on a reasonable degree of certainty

       within the field of his expertise.

¶ 43           A witness will be allowed to testify as an expert if his or her experience and qualifications

       afford him or her knowledge that is not common to a layperson. Torres v. Midwest Development

       Co., 383 Ill. App. 3d 20, 26 (2008). In other words, expert opinion testimony is admissible if the

       expert is qualified by knowledge, skill, experience, training, or education in a field and the

       testimony would assist the jury in understanding the evidence. Petraski v. Thedos, 382 Ill. App.

       3d 22, 28 (2008).

¶ 44           An expert’s opinion, however, is only as valid as the reasons for the opinion, and a party

       must lay a foundation sufficient to establish the reliability of the basis for the expert’s opinion.

       Yanello v. Park Family Dental, 2017 IL App (3d) 140926, ¶ 44. An expert’s testimony must be to

       a reasonable degree of certainty within the field of his or her expertise to be admissible. Torres,

       292 Ill. App. 3d at 28.

¶ 45           The decision whether to admit testimony is within the sound discretion of the trial court

       and will not be reversed absent an abuse of discretion. Daniels v. ArvinMeritor, Inc., 2019 IL App

       (1st) 190170, ¶ 36. A court abuses its discretion if the trial court’s ruling is arbitrary, fanciful, or

       unreasonable, or when no reasonable person would agree with its position. Matthews v. Avalon

       Petroleum Co., 375 Ill. App. 3d 1, 9 (2007). In determining whether there has been an abuse of

       discretion, the appellate court does not substitute its own judgment for that of the trial court, or

       even determine whether the trial court exercised its discretion wisely. Maggi v. RAS Development,

       Inc., 2011 IL App (1st) 091955, ¶ 61.


                                                         16
¶ 46          Here, the trial court did not abuse its discretion in allowing Knight to testify regarding the

       methods used by Glassey to determine a diminution in value of the PIC property. In Glassey’s

       appraisal report and during his testimony, Glassey opined that there were no relevant recorded

       NFR letters that would allow him to apply the sales comparison approach to determine the PIC

       property’s fair market value. Knight, however, testified that he was able to find 71 properties with

       NFR letters in the Peoria area, and he used those properties to evaluate the potential impact of

       NFR letters on the market value of the corresponding properties. Using that data, he testified that

       properties that were involved in the IEPA remediation process still had marketability with no

       apparent diminution in value. Based on Knight’s expertise as an appraiser in the commercial real

       estate market, his opinion that properties with NFR letters are marketable was reliable and the

       rationale for his opinion was supported by facts. Moreover, his assessment of comparable sales of

       multiple NFR letter properties provided a factual basis for his testimony and assisted the jury in

       understanding the evidence.

¶ 47          In its motion in limine and at trial, PIC did not assert that Knight was not qualified to testify

       regard the appraised value of the PIC property. Instead, PIC attacked his report and his testimony

       on the ground that Knight failed to appraise the PIC property. However, Knight’s opinion

       testimony was not offered at trial to provide an appraised value of the PIC property, it was offered

       in opposition to Glassey’s opinion that the NFR letter issued for the PIC property had a “stigma”

       effect that diminished the market value of the property. It was offered to attack Glassey’s

       application of the DCM to his market value calculation, to challenge Glassey’s assertion that there

       were no comparable contaminated properties in the area, and to rebut Glassey’s opinion that a

       negative stigma effect should be applied. Thus, although Knight did not conduct an appraisal of

       the PIC property, his experience, knowledge, and skill as an expert in commercial real estate


                                                         17
       qualified him to testify regarding Glassey’s market evaluation of the PIC property. We find no

       abuse of discretion in the court’s decision to allow his testimony at trial.

¶ 48                                2. Kepple’s Testimony Regarding his Wife

¶ 49          PIC also argues that the trial court erred in overruling its objection to Kepple’s testimony,

       elicited on cross-examination, regarding his wife’s real estate experience.

¶ 50          Although litigants are assured a fair trial, they are not guaranteed a perfect one. Department

       of Transportation v. Dalzell, 2018 IL App (2d) 160911, ¶ 127. Consequently, an evidentiary error

       does not necessarily require reversal, as the error may be harmless. Nolan v. Weil-McLain, 233 Ill.

       2d 416, 429 (2009). Harmless error occurs when, despite the presence of an error, “the reviewing

       court can see from the entire record that no harm has been done.” Jackson v. Pellerano, 210 Ill.

       App. 3d 464, 471 (1991). On the other hand, reversible error occurs when an error “appears to

       have affected the outcome of the trial.” McHale v. Kiswani Trucking, Inc., 2015 IL App (1st)

       132625, ¶ 28.

¶ 51          At trial, Kepple testified that he was the owner and former president of PIC and that his

       wife, Linda Kepple, was a co-owner and officer of the company. He also testified that Linda was

       born and raised in Peoria. PIC suggests on appeal that Kepple’s testimony inappropriately revealed

       that Linda was a real estate agent. On cross-examination, defense counsel asked Kepple if his wife

       had any experience with environmental remediation. Kepple responded, “Not to my knowledge.

       She’s not a commercial realtor.” Kepple briefly discussed his wife’s limited participation in the

       company and cross-examination ended. No other line of questioning mentioned her occupation,

       and she did not testify. Accordingly, the trial court did not err in admitting Kepple’s brief testimony

       regarding her experience.




                                                         18
¶ 52          Even if an error occurred, we conclude it was harmless. The jury found that PIC should

       have known that its property was contaminated on or before May 19, 2012. As we have

       determined, that finding was sufficiently supported by Freidag’s and Kepple’s testimony.

       Moreover, there is no evidence in the record that Kepple’s testimony regarding his wife’s lack of

       commercial real estate experience affected the jury’s determination that PIC had reason to know

       about the contamination before May 2012.

¶ 53                                 C. New Trial on the Issue of Damages

¶ 54          Last, PIC argues that the cause should be remanded for a new trial on the issue of damages.

       It claims that the jury’s findings that Zosky’s negligence did not diminish the value of the property

       and did not cause PIC to sustain damages were against the manifest weight of the evidence.

¶ 55          The assessment of damages is a question of fact for the jury to determine. Snelson v. Kamm,

       204 Ill. 2d 1, 36 (2003). Thus, a damage award is particularly within the jury’s discretion, and

       courts are reluctant to interfere with the jury’s decision. Id. at 36-37. On review, a jury’s award of

       damages will not be disturbed “unless a proven element of damages was ignored, the verdict

       resulted from passion or prejudice, or the award bears no reasonable relationship to the loss

       suffered.” Gill v. Foster, 157 Ill. 2d 304, 315 (1993).

¶ 56          Here, the evidence presented by PIC as to damages was not uncontroverted. Expert opinion

       testimony was provided on both sides. Glassey’s testimony that a 5% stigma reduction was

       appropriate did not mean that the jury was required to ignore Knight’s testimony, which

       established that the NFR letter did not have a negative impact on the market value of the PIC

       property. Additionally, while there is no dispute that PIC incurred costs associated with hiring

       ELM to work on obtaining the NFR letter, the stipulated facts established that the parties entered

       into an agreement pursuant to which the NFR letters were to be obtained. The agreement, which


                                                        19
       was also provided to the jury, stated that Zosky and ITC were solely responsible for the expenses

       associated with obtaining NFR letters for both properties. The terms of the agreement established

       that it was Terracon’s responsibility to obtain the NFR letters. Moreover, testimony from Freidag

       and Kepple demonstrated that PIC hired ELM to oversee the remediation process with the IEPA

       and to ensure that Terracon performed its duties satisfactorily. Kepple testified ELM reviewed all

       the work submitted by Terracon and never indicated that it was unsatisfactory. No one testified

       that the ELM expenses were required to obtain the NFR letter for the PIC property. Thus, the jury

       could have reasonably inferred that the expenses for work ELM performed after the environmental

       contamination was discovered were duplicative and unnecessary. Accordingly, the jury’s findings

       were supported by the evidence, and a new trial on the issue of damages is not warranted.

¶ 57                                          III. CONCLUSION

¶ 58          The judgment of the circuit court of Peoria County is affirmed.

¶ 59          Affirmed.

¶ 60          JUSTICE HOLDRIDGE, dissenting:

¶ 61          I respectfully dissent from the majority’s offering. Instead, I would find that the jury’s

       determination that the plaintiff should have known about the presence of the contaminants on or

       before May 19, 2012, was against the manifest weight of the evidence. It was undisputed that no

       dry-cleaning activities occurred on the defendants’ property after 1977. The plaintiff did not begin

       operating a Dairy Queen restaurant on the neighboring property until 1996. The plaintiff had no

       reason to know what chemicals the dry cleaners had used almost 30 years previously, nor did they

       have any reasons to believe that the defendants had improperly disposed of or mishandled the

       chemicals in such a way that would cause contamination on the plaintiff’s property. Moreover, I

       cannot find that the plaintiff had any duty to test for any contamination on the property. Between


                                                       20
1996 and 2014, the plaintiff solely leased the property. Even if such testing would be standard

procedure before buying the property, the plaintiff did not purchase the property until 2014. Thus,

any due diligence required before purchasing the property would not have revealed the presence

of any contamination until well after the May 19, 2012, statute of limitations date. As I would find

that such a determination was against the manifest weight of the evidence, I would reverse and

remand for a new trial, as the plaintiff requests.




                                                     21